Citation Nr: 1047028	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 
1968.  

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In his June 2009 Substantive Appeal, the Veteran requested a 
Travel Board hearing.  However, in an accompanying letter from 
his representative, a Decision Review Officer (DRO) hearing was 
instead requested.  The Veteran was scheduled for such a hearing 
in July 2009, but, on the date of the hearing, cancelled his DRO 
hearing and indicated that he wanted his "case heard before the 
BVA."  In a March 2010 letter, the Veteran indicated that he 
wanted a Board hearing and also wanted to waive a Board televised 
hearing.  After meeting with an RO employee in March 2010, 
however, the Veteran indicated that he did not want a Board 
hearing.  He submitted an amended Substantive Appeal in the same 
month confirming that he was not seeking a Board hearing.  The 
hearing request is accordingly deemed withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the 
Veteran's claimed bilateral hearing loss is etiologically related 
to service.  

2.  The competent evidence of record does not establish that the 
Veteran's claimed tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including bilateral hearing loss, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board also notes that tinnitus has been defined by the United 
States Court of Appeals for Veterans Claims (Court) as a ringing, 
buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary  (27th ed. 1988)).  Due to the 
subjective nature of the disorder, the Veteran, as a layperson, 
is competent to testify as to the presence of the disorder.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Upon entry into service, in March 1964, the Veteran's pure tone 
thresholds (in decibels) were as follows (as converted from ASA 
to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
--
LEFT
20
15
20
15
--

An August 1965 audiometric test revealed the following (as 
converted from ASA to ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
--
LEFT
15
10
10
10
--

A September 1966 examination report contains a notation of 
defective auditory acuity, high frequency range, right ear.  
However, this appears to have only affected the 6000 Hertz level, 
which is not a level considered for VA disability purposes under 
38 C.F.R. § 3.385.  Indeed, audiometric test revealed the 
following (as converted from ASA to ISO (ANSI) units):








HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
15
15
15
15
5

The separation examination report from January 1968 revealed the 
following (presumed to be in ISO (ANSI) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The service treatment records are negative for complaints of, or 
treatment for, tinnitus, and the January 1968 separation 
examination report revealed that the ears were normal.

Subsequent to service, bilateral hearing loss and tinnitus were 
first reported in the Veteran's February 2008 application.  He 
underwent a VA examination, with an examiner who reviewed the 
claims file, in May 2008.  The examiner noted that the Veteran 
reported being on the flight line for approximately 2.5 years as 
an aviation machinist mate in service, wearing hearing protection 
periodically.  Post-service occupational noise exposure including 
working as an auto mechanic for approximately six months, without 
wearing any hearing protection.  Recreationally, the Veteran 
stated that he had done periodic carpentry without wearing any 
hearing protection.  The examination revealed bilateral pure tone 
thresholds at 4000 Hertz above 40 decibels, confirming a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner also rendered a diagnosis of constant tinnitus in both 
ears.

The examiner further considered the Veteran's in-service 
audiological examinations, noting hearing within normal limits at 
the time at separation without any worsening.  The examiner also 
indicated that the service treatment records were silent for any 
complaints of hearing loss, tinnitus, or signs of auditory 
dysfunction.  Moreover, it was noted that the Veteran was 
reporting symptoms only over the past several years.  There was 
also a significant asymmetrical hearing loss, with the right ear 
being significant poorer and with the Veteran experiencing 
significant unsteadiness; these were noted to be indicative of a 
possible medical pathology.  The Veteran had further reported 
being given intravenous antibiotics ten years earlier, and it was 
noted that such antibiotics sometimes may be otoxic in nature.  
In view of all of these factors, it was found to be "less likely 
as not" that hearing loss and tinnitus were related to military 
service.

An addendum to the original opinion was provided by the examiner 
in May 2009.  The examiner was asked to address whether the 
Veteran's hearing loss and tinnitus were caused by exposure to 
jet engines, and the examiner reiterated that it was "less 
likely as not" that the claimed disabilities were in fact 
related to such exposure.  He indicated that this opinion was 
based upon exactly the same rationale as was in the report of May 
2008.

Overall, the medical and audiological evidence of record provides 
no support for the Veteran's claims.  The service treatment 
records were entirely negative for any audiological findings 
meeting the criteria of 38 C.F.R. § 3.385.  The September 1966 
examination report indicating a decrease in high frequency acuity 
on the right appears to concern only the 6000 Hertz level, which 
is not a Hertz level contemplated by 38 C.F.R. § 3.385 for 
purposes of establishing disability.  The Veteran's claim was not 
received by the RO until approximately 40 years following 
service.  Finally, the May 2008 VA examiner found the claimed 
bilateral hearing loss and tinnitus to be "less likely as not" 
etiologically related to service, indicating instead that there 
appeared to be a likelihood of a medical-based pathology (i.e., 
use of antibiotics).  The opinion of this examiner was based on a 
full claims file review and is accordingly to be accorded 
considerable probative weight.

The only evidence supporting the Veteran's claim is his own lay 
opinion.  In terms of competency, the Veteran has not been shown 
to possess the medical or audiological training, credentials, or 
expertise to ascertain that the thresholds for a hearing loss 
disability under 38 C.F.R. § 3.385 had been met at a specific 
time.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  In view of Charles, however, the 
Board does not question the competency of the Veteran in regard 
to tinnitus.  The Veteran, however, has never specifically 
asserted that bilateral hearing loss and tinnitus have existed 
continuously since service.  Rather, his statements, 
specifically a March 2010 lay statement and a revised Substantive 
Appeal from the same month, indicate only his belief that his 
noise exposure was a significant causative factor in the 
development of bilateral hearing loss and tinnitus.

The Veteran's March 2010 lay statement also contains contentions 
that are specifically at odds with other portions of the record.  
The Veteran stated that he did not have a hearing loss test at 
discharge, but such test results are clearly documented in the 
January 1968 separation examination report.  Moreover, he denied 
that he was ever given intravenous antibiotics, but his earlier 
report of such antibiotics is clearly documented in his May 2008 
report.  These conflicting statements call his credibility into 
question.  The Board also notes that, in the March 2010 lay 
statement, the Veteran indicated that at the time of the 
separation examination in January 1968, "discharge could not 
come soon enough and I would have signed about anything to get my 
discharge."

In essence, then, the Veteran's lay statements include 
conflicting statements but do not reflect a specific assertion of 
disabilities that have existed continuously since service.  In 
view of this, the absence of in-service evidence establishing 
hearing loss and tinnitus disabilities, and the approximately 40-
year gap between separation from service and the initial 
complaint of disability, the Board must reach the conclusion that 
the evidence of record, on balance, does not support the 
Veteran's claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (in assessing the weight of lay statements, evidence of a 
prolonged period without medical complaint after service can be 
considered along with other factors). 

Overall, the preponderance of the evidence is against the 
Veteran's claims for service connection for bilateral hearing 
loss and tinnitus, and his claims must be denied.  The benefit-
of-the-doubt rule under 38 U.S.C.A. § 5107(b) is not applicable 
because the preponderance of the evidence is against the 
Veteran's claims.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2008, prior to the 
date of the issuance of the appealed rating decision.  The 
Veteran was fully notified of VA's practices in assigning 
disability evaluations and effective dates for those evaluations.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The service treatment 
records have been associated with the claims file, and the 
Veteran has reported no post-service audiological treatment.  
Moreover, the Veteran was afforded a VA audiological examination 
addressing the nature and etiology of the claimed disorders.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


